1    Susan St. Vincent
     Legal Officer
2    NATIONAL PARK SERVICE
3    Legal Office
     P.O. Box 517
4    Yosemite, California 95389
     Telephone: (209) 372-0241
5

6

7                                    UNITED STATES DISTRICT COURT

8                               EASTERN DISTRICT OF CALIFORNIA

9

10    UNITED STATES OF AMERICA,                       No. 6:17-PO-00851-JDP
11                      Plaintiff,
12           v.                                       STIPULATION TO CONTINUE INITIAL
                                                      APPEARANCE; AND ORDER THEREON
13    DILLON J. MATTOS,
14                      Defendant.
15

16          IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

17   National Park Service, and Defendant Dillon Mattos, by and through his attorney of record,

18   Assistant Federal Defender Hope Alley, that the initial appearance in the above-captioned matter

19   set for January 29, 2019 be continued to March 19, 2019 at 1:00 p.m. The parties entered into a

20   deferred prosecution agreement, and the defendant needs additional time to comply with the

21   terms of that agreement.

22
            Dated: January 23, 2019                      /S/ Susan St. Vincent
23                                                       Susan St. Vincent
24                                                       Legal Officer
                                                         Yosemite National Park
25
            Dated: January 23, 2019                      /S/ Hope Alley
26                                                       Hope Alley
                                                         Assistant Federal Defender for
27                                                       Dillan Mattos
28
                                                     1
1                                           ORDER
2             The court accepts the above stipulation and adopts its terms as the order of this court.
3
     Accordingly, the January 29, 2019, initial appearance for Dillon Mattos, Case 6:18-po-00851-
4
     JDP, is continued to March, 2019, at 1:00 p.m.
5

6    IT IS SO ORDERED.
7

8    Dated:      January 23, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
